Order entered January 31, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00006-CV
                                      No. 05-17-00007-CV
                                      No. 05-17-00008-CV

                          IN RE NAZARIO CHAVEZ, JR., Relator

               Original Proceedings from the Justice Court Precinct 1 Place 1
                                   Dallas County, Texas
                           Trial Court Cause No. JT-15M8400H

                                            ORDER
       Before the Court are relator’s (1) objections to the Court’s January 11, 2017 opinions

dismissing these proceedings for want of jurisdiction and (2) “motion to transfer original

documents and exhibits to court of appeals.” We construe relator’s objections as a motion for

rehearing. TEX. R. APP. P. 49.1. Relator’s objections and motion indicate that he believes he has

appealed a November 16, 2016 final judgment rendered by the Dallas County justice court,

precinct 1 place 1. This Court does not have jurisdiction to hear appeals from the justice courts.

TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2014); see In re Pruitt, 05-11-01526-CV,

2011 WL 5557539, at *1 (Tex. App.—Dallas Nov. 16, 2011, no pet.). Further, there is no appeal

pending in this Court regarding the judgment relator complains of, and we have no record of the

filing of a notice of appeal. Accordingly, we deny the motion for rehearing and deny as moot

relator’s “motion to transfer original documents and exhibits to court of appeals.”
/s/   DAVID J. SCHENCK
      JUSTICE